Title: To Alexander Hamilton from Timothy Pickering, 20 July 1790
From: Pickering, Timothy
To: Hamilton, Alexander


Wilkesbarre [Pennsylvania] July 20. 1790.
Dear Sir

Conveyances to and from this place rarely offer, which, I suppose, prevented my receiving your favor of May 13th until a few days past.
In appointments to public employments, when I had such to make, I am not conscious that personal considerations ever influenced my choice. The same principle determines me to be satisfied, and, if you will allow the expression, to approve of your appointment of the successor to Mr. Duer. The very causes of preference mentioned by you led me to expect that preference would be given; and under similar circumstances, I hope I possess sufficient independance of mind to have done the same.
I feel myself greatly obliged by your friendly assurances of promoting my views to public life, and your expressions of personal regard for me; but whether your endeavours to serve me should or should not be successful, and if I forever remain in obscurity, yet I shall never forget those qualities & talents which during an acquaintance, of twelve years with you, have commanded my affection & respect.
With the utmost sincerity I remain, Dear Sir,   your obedt. servant
Timothy Pickering
Honble. Alexander Hamilton Esqr.

